Citation Nr: 0716267	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  04-43 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE


Entitlement to service connection for a chronic disorder 
manifested by mechanical low back pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran served on active duty from August 1982 to August 
2003.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision from the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the veteran's service medical records reveals 
that the veteran was involved in a motor vehicle accident in 
October 1988 and a motorcycle accident in January 1994 and 
complained of low back pain and stiffness.  He subsequently 
related a past medical history of degenerative disease or 
osteoarthritis of the back.  Although the veteran was 
afforded a VA general medical examination in November 2003, 
and the examiner diagnosed mechanical low back pain, no 
evidence of osteoarthritis found, and the examiner stated 
that neither the veteran's claims file nor medical records 
were reviewed.  As there is evidence that establishes that 
the veteran suffered an injury, disease or event noted during 
his military service related to the disability on appeal, he 
should be afforded an examination and an opinion obtained 
concerning a possible relationship between the veteran's 
disability and his military service.  38 C.F.R. § 
3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004).  

Accordingly, the case is hereby REMANDED for the following:

1.  The veteran should be scheduled for 
an appropriate examination to determine 
the nature and etiology of any low back 
disability that might be present.  The 
examiner should offer an opinion, based 
on a review of the record, as to whether 
it is at least as likely as not (a 50 
percent or more likelihood) that any 
current back disability, if present, is 
related to the veteran's military 
service.  It is imperative that the 
claims file be made available to the 
examiner and reviewed by the examiner in 
connection with the examination.  

2.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

